NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
IN RE ROGER YOUM_AN AND MARNEY MORRIS
2011-1136
(Seria1 No. 09/313,532)
Appea1 from the United States Patent and Trade1nark
Office, Board of Patent Appea1s and Interferences.
ON MOTION
ORDER
The appellants Morris move without opposition to
stay proceedings in this appeal pending the court’s dispo-
sition in In re Mostafazocdeh, 2010-1260.
Upon consideration theI'eof,
IT IS ORDERED THATZ
The motion is denied The appe11ants' opening brief is
due within 60 days of the date of filing of this order.

IN RE YOUMAN
2
FoR THE CoURT
FEB 14 2011 /3/Jan H@rba1y
Date
cc: Laurence S. Rogers, Esq.
Ray1nond T. Chen, Esq.
s20
J an Horba1y
C1erk
F'u.Eo
u.s. count 0F APPEALs ms
THE FEDERAL ClRGUlT
FEB»s1'4 2011
JAN |'IORBM.Y
CLEN£